UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D. C. 20549 FORM 10-Q x Quarterly report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended June 30, 2012 o Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Commission file number: 001-33257 White River Capital, Inc. (Exact name of registrant as specified in its charter) Indiana 35-1908796 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 6051 El Tordo, PO Box 9876 Rancho Santa Fe, California92067 (Address of principal executive offices/zip code) Registrant’s telephone number, including area code: (858) 997-6740 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.x Yes o No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).x Yes o No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large Accelerated Filer o Accelerated Filer o Non-Accelerated Filer o (Do not check if a smaller reporting company) Smaller Reporting Company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).o Yes x No Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. As of August 6, 2012, there were 3,544,825 shares outstanding of the issuer’s Common Stock, without par value. White River Capital, Inc. Form 10-Q for the Quarter Ended June 30, 2012 - INDEX - PAGE PART I. FINANCIAL INFORMATION Item 1. Financial Statements Condensed Consolidated Balance Sheets as of June 30, 2012 (Unaudited) and December 31, 2011 1 Unaudited Condensed Consolidated Statements of Operations for the Quarters and Six Months Ended June 30, 2012 and 2011 2 Unaudited Condensed Consolidated Statements of Cash Flows for the Six Months Ended June 30, 2012 and 2011 3 Notes to Unaudited Condensed Consolidated Financial Statements 4 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 14 Item 4. Controls and Procedures 23 PART II. OTHER INFORMATION Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 24 Item 5. Other Information 24 Item 6. Exhibits 24 SIGNATURES 25 EXHIBIT INDEX 26 ii Part 1 Financial Information ITEM 1.FINANCIAL STATEMENTS. WHITE RIVER CAPITAL, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (Dollars in thousands) June 30, 2012 December 31, 2011 ASSETS (Unaudited) Cash and cash equivalents $ $ Finance receivables—net Deferred tax assets—net Other assets TOTAL $ $ LIABILITIES AND SHAREHOLDERS’ EQUITY LIABILITIES: Line of credit $ $ Accrued interest Other payables and accrued expenses Total liabilities COMMITMENTS AND CONTINGENCIES SHAREHOLDERS’ EQUITY: Preferred Stock, without par value, authorized 3,000,000 shares; none issued and outstanding - - Common Stock, without par value, authorized 20,000,000 shares; 3,544,825 and 3,534,480 issued and outstanding at June 30, 2012 and December 31, 2011, respectively Accumulated deficit ) ) Total shareholders’ equity TOTAL $ $ See notes to condensed consolidated financial statements. 1 Part 1 Financial Information WHITE RIVER CAPITAL, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) (Dollars in thousands except per share amounts) Quarters Ended June 30, Six Months Ended June 30, INTEREST: Interest on receivables $ Interest expense ) Net interest margin Provision for loan losses ) Net interest margin after provision for loan losses OTHER REVENUES (EXPENSES): Salaries and benefits ) Other operating expenses ) Change in fair market valuation of creditor notes payable - - - 43 Other expense ) Total other expenses ) INCOME BEFORE INCOME TAXES INCOME TAX EXPENSE ) NET INCOME $ NET INCOME PER COMMON SHARE (BASIC) $ NET INCOME PER COMMON SHARE (DILUTED) $ BASIC WEIGHTED AVERAGE NUMBER OF COMMON SHARES OUTSTANDING DILUTED WEIGHTED AVERAGE NUMBER OF COMMON SHARES OUTSTANDING See notes to condensed consolidated financial statements. 2 Part 1 Financial Information WHITE RIVER CAPITAL, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) (Dollars in thousands) Six Months Ended June 30, CASH FLOWS FROM OPERATING ACTIVITIES: Net income $ $ Adjustments to reconcile net income to net cash provided by (used in) operating activities: Provision for loan losses Amortization and depreciation Amortization of discount and interest accrued on creditor notes payable - 43 Deferred income taxes Change in fair value of creditor notes payable - ) Stock based compensation expense Changes in assets and liabilities: Accrued interest receivable and other assets ) ) Other payables and accrued expenses ) ) Net cash provided by operating activities CASH FLOWS FROM INVESTING ACTIVITIES: Purchase of finance receivables ) ) Collections on finance receivables Principal collections and recoveries on receivables held for investment - (6 ) Capital expenditures ) ) Net cash used in investing activities ) ) CASH FLOWS FROM FINANCING ACTIVITIES: Common stock repurchased - ) Common stock cash dividend ) ) Net borrowing on line of credit Net cash provided by financing activities DECREASE IN CASH AND CASH EQUIVALENTS ) ) CASH AND CASH EQUIVALENTS—Beginning of year CASH AND CASH EQUIVALENTS—End of period $ $ SUPPLEMENTAL DISCLOSURES OF CASH FLOW INFORMATION: Income tax paid $ $ Interest paid $ $ See notes to condensed consolidated financial statements. 3 Part 1 Financial Information WHITE RIVER CAPITAL, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) QUARTERS AND SIX MONTHS ENDED JUNE 30, 2 1. BASIS OF PRESENTATION The foregoing condensed consolidated financial statements are unaudited. However, in the opinion of management, all adjustments necessary for a fair presentation of the results of the interim periods presented have been included, consisting only of normal recurring adjustments. Results for any interim period are not necessarily indicative of results to be expected for the year ending December 31, 2012. The condensed consolidated unaudited interim financial statements have been prepared in accordance with Form 10-Q specifications and therefore do not include all information and footnotes normally shown in annual financial statements. The accompanying condensed consolidated balance sheet as of December 31, 2011 is derived from audited financial statements. These interim period financial statements should be read in conjunction with the consolidated financial statements that are included in the Annual Report on Form 10-K for the year ended December 31, 2011 of White River Capital, Inc., which is available online at www.WhiteRiverCap.com or www.sec.gov. The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenue and expense during the reporting period. Actual results could differ from those estimates. New Accounting Pronouncements In June 2011, the FASB issued ASU 2011-05, “Comprehensive Income (Topic 220): Presentation of Comprehensive Income.” ASU 2011-05 superseded some of the guidance in Accounting Standards Codification Topic 220. The main provisions of this ASU provide that an entity that reports items of other comprehensive income has the option to present comprehensive income in either one or two consecutive financial statements: (i) a single statement must present the components of net income and total net income, the components of other comprehensive income and total other comprehensive income, and a total for comprehensive income; (ii) in a two-statement approach, an entity must present the components of net income and total net income in the first statement. That statement must be immediately followed by a financial statement that presents the components of other comprehensive income, a total for other comprehensive income, and a total for comprehensive income. The option in GAAP that permits the presentation of other comprehensive income in the statement of changes in equity has been eliminated. This ASU is effective beginning with the first quarter of 2012 and had no material impact on the White River consolidated financial statements. In December 2011, the FASB issued ASU 2011-12, “Comprehensive Income (Topic 220): Deferral of the Effective Date for Amendments to the Presentation of Reclassifications of Items Out of Accumulated Other Comprehensive Income in ASU No 2011-05”. ASU 2011-12 delayed the effective date of certain requirements of ASU 2011-05 related to the presentation of reclassifications of items out of accumulated other comprehensive income. This ASU is effective beginning with the first quarter of 2012 and had no material impact on the White River consolidated financial statements. 4 Part 1 Financial Information 2. GENERAL DISCUSSION White River Capital, Inc. (“White River” or the “Company”) is a holding company for specialized indirect auto finance businesses, with one principal operating subsidiary, Coastal Credit LLC (“Coastal Credit”). Coastal Credit, based in Virginia Beach, Virginia, is a specialized subprime auto finance company engaged in acquiring subprime auto receivables from both franchised and independent automobile dealers which have entered into contracts with purchasers of typically used, but some new, cars and light trucks.Coastal Credit then services the receivables it acquires. Coastal Credit operates in 27 states through 14 offices. Union Acceptance Company LLC (“UAC”), a now inactive subsidiary of White River, was a specialized auto finance company operating under a bankruptcy plan of reorganization. UAC’s bankruptcy case was closed in January 2007. As of September 1, 2010, UAC no longer materially contributes to the assets, liabilities, or results of operations of White River on a consolidated basis. As a result UAC is no longer a reportable business segment.All financial information for UAC is reported in the “Corporate and Other” business segment. 3. FINANCE RECEIVABLES – NET Coastal Credit’s typical borrower has a credit history that may fail to meet the lending standards of most banks, credit unions and captive automobile finance companies. Substantially all of Coastal Credit’s automobile contracts involve loans made to individuals with limited or impaired credit histories. Coastal Credit believes that its borrower credit profile is similar to that of its direct competitors in the subprime automobile finance business. Coastal Credit also believes that its underwriting criteria and branch network management system coupled with close senior management supervision enhances its risk management and collection functions. In deciding whether to acquire a particular contract, Coastal Credit considers various factors, including: · the applicant’s length of residence; · the applicant’s current and prior job status; · the applicant’s history in making other installment loan payments; · the applicant’s payment record on previous automobile loans; · the applicant’s current income and discretionary spending ability; · the applicant’s credit history; · the value of the automobile in relation to the purchase price; · the term of the contract; · the automobile make and mileage; and · Coastal Credit’s prior experience with contracts acquired from the dealer. Borrowers under the contracts typically make down payments, in the form of cash or trade-in, ranging from 5% to 20% of the sale price of the vehicle financed. The balance of the purchase price of the vehicle plus taxes, title fees and, if applicable, premiums are generally financed over a period of 36 to 54 months. Finance receivables are recorded at cost, net of unearned finance charges, discounts and an allowance for loan losses. Coastal Credit purchases finance contracts from auto dealers without recourse, and accordingly, the dealer usually has no liability to Coastal Credit if the consumer defaults on the contract. This is the sole class of finance receivables and there is no off-balance sheet credit exposure related to these receivables. 5 Part 1 Financial Information Provisions for loan losses are charged to operations in amounts sufficient to maintain the allowance for loan losses at a level considered adequate to cover credit losses inherent in finance receivables. The allowance for loan losses is established systematically by management based on the determination of the amount of credit losses inherent in the finance receivables as of the reporting date. All finance receivables of the Company are collectively evaluated for impairment. The Company reviews charge off experience factors, delinquency reports, historical collection rates and other information in order to make the necessary judgments as to credit losses inherent in the portfolio as of the reporting date. The Company measures its credit exposure by determining credit risk profiles based on payment activity and contractual delinquency. In addition to contractually delinquent accounts, the Company also evaluates historical loss performance of other accounts in their final stages of collection, in the aggregate, in determining the allowance for loan losses.These other accounts amounted to $1.0 million and $0.9 million as of June 30, 2012 and December 31, 2011, respectively. Assumptions regarding probable credit losses are reviewed quarterly and may be impacted by actual performance of finance receivables and changes in any of the factors discussed above. Should the credit loss assumptions increase, there could be an increase in the amount of allowance for loan losses required, which could decrease the net carrying value of finance receivables and increase the provision for loan losses recorded on the consolidated statements of operations. The Company believes that the existing allowance for loan losses is sufficient to absorb probable finance receivable losses. Coastal Credit’s policy is to charge off finance receivables against the allowance for loan losses in the month in which the installment contract becomes 60 days delinquent under recency terms and 180 days delinquent under contractual terms, if the vehicle has not been repossessed. If the vehicle has been repossessed, the receivable is charged off in the month the repossessed automobile is disposed of at public auction unless cash collections on the receivable are foreseeable in the near future. Receivables that are deemed uncollectible prior to the maximum charge off period are charged off immediately. Interest on receivables is recognized for financial reporting purposes using the interest method. Initial fees earned on add-on products such as collateral protection insurance, credit life insurance, road service plans and warranty products are recorded in income using the interest method. Late charges and deferment charges on contracts are recorded in income as collected. Cash received from loans that have previously been charged off is applied directly to the allowance for loan losses in the consolidated balance sheets. Discounts and fees, which consist primarily of non-refundable dealer acquisition discounts, are amortized over the term of the related finance receivables using the interest method and are removed from the consolidated balance sheets when the related finance receivables are charged off or paid in full. As a result of this charge-off policy, most accounts are charged off rather than being placed in nonaccrual status and thus any impact to the consolidated financial statements is immaterial. 6 Part 1 Financial Information Coastal Credit Finance receivables – net outstanding were as follows ($ in thousands): June 30, December 31, Finance receivables, gross $ $ Unearned finance charge income ) ) Finance receivables, net of unearned finance charge income Accretable unearned acquisition discounts and fees ) ) Finance receivables, net of unearned finance charge income and discounts and fees Allowance for loan losses ) ) Finance receivables - net $ $ Activity in the Coastal Credit allowance for loan losses on finance receivables is as follows ($ in thousands): Quarters Ended June 30, Six Months Ended June 30, Balance at beginning of period $ Charge-offs ) Recoveries Provision for loan losses Balance at the end of the period $ Finance receivables, net of unearned finance charges $ Allowance for loan losses as a percent of finance receivables, net of unearned finance charges % Annualized net charge-offs as a percent of finance receivables, net of unearned finance charges % Allowance for loan losses as a percent of annualized net charge-offs % 7 Part 1 Financial Information The following is an assessment of the credit quality of the finance receivables as of June 30, 2012 and December 31, 2011. Delinquency status of finance receivables at Coastal Credit under their contractual terms are as follows ($ in thousands): June 30, December 31, Finance receivables - gross balance $ $ Delinquencies: 30-59 days $ % $ % 60-89 days % % 90+ days % % Total delinquencies $ % $ % 4. OTHER ASSETS Other assets are as follows ($ in thousands): June 30, December 31, Prepaid expenses $ $ Property, equipment and leasehold improvements, net Other 1 47 Total other assets $ $ 5. INCOME TAXES White River had no liability recorded for unrecognized tax benefits at June 30, 2012 or December 31, 2011. White River recognizes interest and penalties, if any, on tax assessments or tax refunds in the financial statements as a component of income tax expense. A major component of White River’s net deferred tax asset is a net operating loss carry forward incurred by UAC for the tax years ended June 30, 2004 and 2005.If not fully realized, these tax losses will expire during 2023 and 2024. White River and its subsidiary are subject to taxation by the United States and by various state jurisdictions.With some exceptions, White River’s consolidated tax returns for its 2007 tax year and forward remain open to examination by tax authorities.Also, net operating losses carried forward from prior years remain open to examination by tax authorities. 8 Part 1 Financial Information 6. STOCK-BASED COMPENSATION On October 26, 2005, the board of directors of White River adopted the White River Capital, Inc. Directors Stock Compensation Plan. The plan provides for the payment of a portion of regular fees to certain members of the board of directors in the form of shares of White River common stock. The terms of the plan include the reservation of 100,000 shares of White River common stock for issuance under the plan. As of June 30, 2012, 60,846 shares of White River common stock were issued under this plan. On May 18, 2009, White River entered into a new employment agreement with William McKnight, President and Chief Executive Officer of Coastal Credit. Mr. McKnight’s employment agreement was amended on May 10, 2011, pursuant to which the term of his employment was extended by two years to January 1, 2014, and his annual base salary was increased to $450,000 effective January 1, 2012. This employment agreement includes a long-term incentive award providing for the payment, in cash, of the value of 100,000 shares of White River stock, which vested in three annual increments of 33,333.33 shares on January 1, 2010, 2011 and 2012. This long-term incentive award was extended pursuant to the May 10, 2011 amendment in that an additional 33,333.33 shares will vest annually and becomes payable only in cash on January 1, 2013 and 2014. This award is accounted for as a liability award. The payment amount is determined based on the mean of the trading value of White River shares for 20 trading days prior to the vesting date. Compensation expense related to this award approximated $193,000 and $174,000 for the quarters ended June 30, 2012 and 2011, respectively and approximated $378,000 and $318,000 for the six months ended June 30, 2012 and 2011, respectively . The compensation expense related to this award is included in salaries and benefits expenses in the accompanying consolidated statements of operations. The total income tax benefit recognized in the income statement for this share-based compensation arrangement was approximately $74,000 and $64,000 for the quarters ended June 30, 2012 and 2011, respectively and approximately $145,000 and $116,000 for the six months ended June 30, 2012 and 2011, respectively. On May 5, 2006, White River shareholders approved the White River Capital, Inc. 2005 Stock Incentive Plan. The purpose of this plan is to offer certain employees, non-employee directors, and consultants the opportunity to acquire a proprietary interest in White River. The plan provides for the grant of options, restricted stock awards and performance stock awards. The total number of options and stock awards that may be awarded under the plan may not exceed 250,000. As of June 30, 2012, White River had awarded restricted stock awards totaling 197,545 shares and 86,653 of these shares have vested and have been issued and 35,280 shares have been forfeited. Forfeited shares are available for the purposes of the plan. White River has not issued stock options as of June 30, 2012. The following is a summary of the status of White River’s non-vested restricted stock awards and changes during the respective periods: Six Months Ended June 30, Restricted Stock Awards Shares Weighted Average Grant Date Fair Value Shares Weighted Average Grant Date Fair Value Beginning nonvested awards $ $ Granted - - Vested ) - - Forfeited ) - - Ending nonvested awards $ $ 9 Part 1 Financial Information The value of restricted awards is determined based on the trading value of White River shares on the grant date. Compensation expense related to these awards approximated $45,000 and $20,000 for the quarters ended June 30, 2012 and 2011, respectively and approximated $90,000 and $29,000 for the six months ended June 30, 2012 and 2011, respectively. The compensation expense related to these awards is included in salaries and benefits expense in the accompanying consolidated statements of operations. The total income tax benefit recognized in the income statement for this share-based compensation arrangement was approximately $17,000 and $7,000 for the quarters ended June 30, 2012 and 2011, respectively and approximately $35,000 and $11,000 for the six months ended June 30, 2012 and 2011, respectively. There was $1.4 million and $1.7 million of total unrecognized compensation cost related to non-vested share-based compensation arrangements and liability awards granted as of June 30, 2012 and 2011, respectively.That cost is expected to be recognized over a weighted-average period of 1.5 years and 2.5 years as of June 30, 2012 and 2011, respectively. On October 26, 2011, White River entered into a Stock Award Agreement under the 2005 Stock Incentive Plan with John M. Eggemeyer, III, White River’s Chairman of the Board and Chief Executive Officer.Under the agreement, White River granted to Mr. Eggemeyer 50,000 shares of common stock as a performance stock award.The shares vest in one installment, in full, upon the occurrence of a “Vesting Event,” as defined in the 2005 Stock Incentive Plan, subject to possible earlier forfeiture as provided in the agreement. 7. BUSINESS SEGMENT INFORMATION Set forth in the table below is certain financial information with respect to White River’s reportable segments ($ in thousands): For The Quarter Ended June 30, 2012 Coastal Credit Corporate and Other Consolidated Interest on receivables $ $
